     Case 7:17-cv-03651-NSR-PED




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      x
ANGELO CARZOGLIO,
                                                                 17-CV-03651 (NSR)(PED)
                                 Plaintiff,
                                                                          ORDER
                   - against -



VINCENT PAUL, etal.,

                                 Defendants.
                                                     -X



       IT IS HEREBY ORDERED that an Assistant Attorney General may take the deposition of

plaintiff Angela Carzoglio, DIN # 18-A-0399, before a notary public, or some other officer


authorized to administer oaths by the laws of the United States or of the State of New York, at


Attica Correctional Facility or any other correctional facility maintained by the New York State

Department of Corrections and Community Supervision, upon notice to plaintiff and the


superintendent of the correctional facility.


       Plaintiff is further advised that failure to attend, be sworn, answer appropriate questions,


and complete said deposition may result in sanctions pursuant to Fed R. Civ. P. 37(d), which may


include dismissal of the complaint in this action or assessment of costs and attorneys' fees.


Dated: White Plains, New York
       February 1®1a, 2020




                                                             MULE.DAVISON
                                                     United States Magistrate Judge
